Exhibit 10.1
August 16, 2011




Kevin Fletcher
335 Emerald Lake Drive
Fayetteville, Georgia 30215


Dear Kevin:


I'm excited about the prospect of your coming to work with us at Wisconsin
Energy. This letter will confirm our offer of employment, with the specifics as
follows:


Start Date: Anticipated to be approximately October 1, 2011, but no later than
January 1, 2012.


Position: Upon your employment, you will be an officer and report directly to
me. Your position and title will be Senior Vice President of Wisconsin Electric
Power Company and Wisconsin Gas LLC.


Base Salary: Your base salary will be established at an annual rate of $335,000,
payable in accordance with the company's regular payroll practices. Your base
salary is subject to periodic review at the same time as the base salaries of
other senior officers, and will be adjusted as the Compensation Committee of the
Board of Directors deems appropriate.


Annual Incentive Opportunity: You will be eligible to participate in the
company's Short-Term Performance Plan (STPP), which provides an opportunity to
earn an annual cash bonus. Your target award will be 60% of your annual base
salary, and your maximum award will be 120% of your annual base salary, subject
to adjustment as permitted under the STPP. Target and maximum awards for
subsequent performance years shall be established by the Compensation Committee
pursuant to the STPP.


For 2011, you will be eligible to earn a pro-rated STPP cash bonus annual
incentive benefit, based on your actual employment start date and the number of
full months during 2011 that you are employed with the company, pursuant to the
terms of the STPP.


The STPP also provides the opportunity to receive dividend equivalents in an
amount equal to the number of performance units (performance units are discussed
below), at the target 100% rate, that are held at each dividend declaration
date, multiplied by the amount of cash dividends paid. These short-term dividend
equivalents will vest at the end of each year if WEC achieves the performance
target or targets for that year established by the Compensation Committee.
Assuming an award of performance units by the Compensation Committee in January
2012, you will be eligible to participate in the dividend equivalent opportunity
beginning in 2012.



--------------------------------------------------------------------------------

Long-Term Incentive Awards: You will be eligible to receive equity-based
incentives under comparable terms, and at such times, as such awards are made to
other senior executives of the company under the Omnibus Stock Incentive Plan
and/or the Performance Unit Plan. In general, awards of nonqualified stock
options, restricted stock and performance units are granted in January of each
year and fully vest after three years, subject to early termination or
accelerated vesting upon certain events. Your long-term incentive awards target
level will be 92% of your annual base salary and may be adjusted by the
Compensation Committee commensurate with adjustments for other senior
executives.


As an illustration, based on the Compensation Committee's method of awarding
equity based compensation in 2011, I anticipate that had you been employed in
January, you would have received nonqualified stock options covering 4,395
shares of company stock, 525 restricted shares of company stock, and 4,180
performance units.


In general, the amount of performance units granted under the Performance Unit
Plan that vest at the end of a three-year performance cycle is determined by the
company's total shareholder return measured against results for an established
peer group. Currently, the maximum number of units that could vest is 175% of
the initial award. Under the terms of the Performance Unit Plan, there also is
the possibility that no units will vest.


You will be eligible for the long-term incentive awards, which we expect to be
granted in January 2012. Of course, all equity-based awards are subject to
approval of, and terms established by, the Compensation Committee and the method
of delivering the compensation may change from time to time.


Signing Bonus: You will receive a special lump sum signing bonus of $200,000 to
be paid on the first regular payroll date after you begin employment with the
company.


Pension Benefits: You will participate in the company's tax-qualified defined
benefit pension plan - the Retirement Account Plan (RAP), subject to its terms
and conditions.


Provided you remain with the company for at least one year from your date of
hire, you will be entitled to (i) participate in the company's Supplemental
Pension Plan (SPP) or such successor plan, as amended from time to time, with
respect to “SERP Benefit A”, which is designed to make up for any limitations
imposed on the amount of an executive's accrued benefit under the RAP because of
statutory or regulatory limits relating to the Internal Revenue Code, and (ii)
receive a special additional pension benefit. The special additional pension
benefit will be equal to the difference between (a) and (b) below, less the
monthly lifetime retirement benefits payable to you from all qualified and
nonqualified defined benefit pension plans of your prior employer, calculated as
if starting on the same date as the special additional pension benefit, where
(a) and (b) are as follows:


(a)
Equals the monthly lifetime retirement benefit payable from the RAP, plus any
amount payable as SERP Benefit A; and




--------------------------------------------------------------------------------



(b)
Equals the gross monthly lifetime retirement benefit that would have been
payable pursuant to the formula set forth under the prior employer's
Supplemental Benefit Plan (before applying any qualified and nonqualified
defined benefit offsets set forth therein) as in effect on your original date of
hire with the company. When determining this benefit, the following shall apply:
(i) service includes all service with the company and the prior employer and
(ii) Final Average Pay will be determined (A) pursuant to the definition in the
prior employer's Supplemental Benefit Plan but using, as applicable, your
earnings with the company and (B) using a 36-month averaging period rather than
a three-year averaging period.



Such special additional pension benefit will be paid at the time and in the form
provided under the terms of the SPP (including, if any, your last completed and
timely filed payment election under the SPP and the SPP provision requiring a
six-month delay in payment to a “specified employee” upon a “separation from
service,” both within the meaning of Internal Revenue Code Section 409A).


You also will be eligible to participate in the company's 401(k) plan - the
Employee Retirement Savings Plan (ERSP). The company matches 100% of participant
contributions up to 1% of eligible compensation. Thereafter, the company matches
50% of participant contributions above 1% of compensation up to 7% of
compensation, resulting in a 4% company match on contributions of up to 7% of
compensation.


Deferred Compensation: You will be eligible to participate in a deferred
compensation plan, which allows deferral of a portion of base salary and annual
incentive awards into a non-tax qualified account. Various investment
alternatives are available. The company will match amounts deferred consistent
with the matching formula applied to the 401(k) accounts under the ERSP.


Severance Benefits: In the event (i) you are terminated by the company other
than because of death or disability and without cause or (ii) you terminate your
employment with the company for Good Reason (as herein defined), you will be
entitled to receive a lump sum payment equal to 2.99 times your annual base rate
of salary for the fiscal year in which termination of employment occurs. You
(and your family) will also be entitled, for a three-year period following
termination of employment under these circumstances, to health, life and other
welfare benefits (excluding disability benefits) substantially similar to those
benefits you (and your family) received pursuant to the welfare benefit programs
of the company as in effect on the date of termination of employment.
Notwithstanding anything herein to the contrary, if you secure new employment
during the period you are receiving welfare benefits after termination of
employment with the company, the level of welfare benefits being provided will
be reduced to the extent any such benefit is being provided by your new
employer.

--------------------------------------------------------------------------------

"Good Reason" means:
(a)
a material diminution in your base salary;



(b)
a material change in the geographic location at which you are required to
perform services; or



(c)
any other action or inaction that constitutes a material breach by the company
of the terms of this letter.



Any severance payments will be paid in a lump sum as soon as practicable
following your separation from service, but, in no event will such payment be
made later than March 15th of the year following the end of the year of your
separation from service, to comply with relevant provisions of Section 409A.


Vacation: Your vacation allowance will commence, effective for 2012, at five
weeks per year (twenty-five days), subject to increase at the company's normal
intervals. For 2011, you will receive five days of vacation provided that you
commence employment on or before October 1, 2011. Any portion of these days not
used in 2011 will be forfeited.


Other: In addition to the benefits mentioned above, you will be eligible for an
executive financial planning benefit, executive life insurance and executive
annual physical benefit. You also will be eligible to participate in all other
health and welfare benefits generally made available to company employees,
including medical and dental insurance.


Relocation: You will be eligible for relocation benefits commensurate with those
provided to other senior executives.


Nothing in this letter shall preclude the company from amending or terminating
any of the plans or programs applicable to senior executives of the company.


Kevin, I look forward to your reply. If you have any questions, please don't
hesitate to call me. If this letter is acceptable, please sign one copy and
return it directly to me.


Sincerely,


/s/ Gale Klappa


Gale E. Klappa
Chairman, President and Chief Executive Officer




Accepted:
/s/ Kevin Fletcher
 
Kevin Fletcher



Date:
8/17/11